Citation Nr: 1752381	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 30 percent from October 9, 2007, for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas. 

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in January 2016; however, the Veteran failed to report for the hearing.  The Veteran has not provided any explanation for missing the hearing and has not otherwise requested the hearing be rescheduled.  As such, the Board will consider the hearing request to have been withdrawn.  

In a March 2016 determination, the Board granted entitlement to a 100 percent disability rating for the Veteran's service-connected asthma for the period prior to October 9, 2007, and remanded the issue of entitlement to an increased rating from that date.  Based on the July 2016 notice letter to the Veteran, the association of VA treatment records, the November 2016 VA medical examination, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

From October 9, 2007, the Veteran's bronchial asthma was not manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or at least 3 courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

From October 9, 2007, the criteria for a rating greater than 30 percent for bronchial asthma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6602 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The Veteran's bronchial asthma is rated under DC 6602.  38 C.F.R. § 4.97, DC 6602.  The Veteran contends that the 30 percent rating from October 9, 2007, does not accurately reflect the severity of his condition.

DC 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to DC 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97.

As will be discussed in greater detail below, the Veteran has multiple lung disabilities that affect his functioning, but is only service-connected for bronchial asthma.  As all of his problems are due to obstructive lung diseases and that the medical professionals have been unable to determine what degree of disability is due to his bronchial asthma, the Board will afford the Veteran the benefit of the doubt and presume that all lung symptoms are attributable to his service-connected bronchial asthma.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

A February 2007 VA examination is of record.  The examiner noted review of the claims file.  The Veteran reported a productive cough, but no meoptysis or anorexia.  There was shortness of breath with walking more than 20 feet.  He had 2 to 3 mild, daily asthma attacks that were relieved by his inhaler.  The Veteran denied any emergency room visits or hospitalization in the previous year due to his asthma.  January 2007 pulmonary function testing showed FEV-1 of 39 percent predicted and an FEV-1/FVC that was 52 percent.

As noted above, the Veteran is in receipt of a 100 percent disability rating based on the foregoing VA examination.

Of relevance to the current claim, October 9, 2007, spirometry testing showed FEV-1 that was 111 percent predicted and FEV-1/FVC that was 73 percent.  These numbers were pre-bronchodilator and post-bronchodilator testing was not done.

In a July 2012 Preliminary Independent Living Assessment, the Veteran reported, in relevant part, some difficulty caring for himself, moving in and out of bed, walking one block or climbing one flight of stairs, walking around the house, participating in community activities.  He also reported being unable to walk several blocks or participating in moderate recreational activities, such as golf.

The Veteran was afforded a VA examination in August 2013.  The examiner noted review of the claims file.  The Veteran did not require the use of oral or parenteral corticosteroid medications.  He made daily use of inhaled bronchodilators and anti-inflammatories.  He did not require outpatient or continuous oxygen therapy.  The Veteran required physician visits less frequently than monthly.  Pulmonary function testing was not done at that time.

September 2013 pulmonary function testing showed post-bronchodilator FEV-1 of 79 percent predicted and FEV-1/FC of 60 percent.  There was a noted significant improvement following bronchodilator treatment.  Lung volumes were within normal limits and diffusion capacity was moderately decreased indicative of moderate decrease in the effective surface area for gas exchange.

The Veteran's January 2014 substantive appeal included his belief that he met the requirements for a higher rating for his asthma.  He understood that "one of the requirements for the next highest rating is to be seen by my doctor at least once a month or three times a year, however that is not possible when they give you the technology to do the breathing treatments at home and refuse to see you monthly and will only see you every six months.  I am required to give myself breathing treatments twice weekly plus I have an inhaler that I use daily with minimum usage of three to four times daily."

Ongoing VA treatment records refer to the Veteran's asthma as stable.

The Veteran was afforded a VA examination in November 2016.  The examiner noted review of the claims file and medical records.  The examiner noted diagnoses of asthma and emphysematous chronic obstructive pulmonary disease (COPD) secondary to tobacco smoking.  The Veteran reported asthma symptoms since he was a child.  He was treated with medication and there had been no hospitalizations.  Currently, the Veteran received treatment twice annually.  He also had been to the emergency room in 2016.  The Veteran continued to take medication, but not oral or parenteral corticosteroid medication.  He required the daily use of bronchodilators and anti-inflammatories.  Pulmonary function testing showed an FEV-1 of 76 percent predicted (pre-bronchodilator) and 83 percent predicted (post-bronchodilator) and FEV-1/FVC of 69 percent (pre-bronchodilator) and 66 percent (post-bronchodilator).  The examiner indicated that the degree of disability due to the emphysema and the asthma could not be estimated because they both were obstructive pulmonary conditions.  The examiner suggested that the Veteran avoid inhaling irritants in the workplace, such as gases, fumes, and dust.  Very cold or hot air temperatures should also be avoided.  Work at higher altitudes should be discouraged.  There were no effects on activities of daily living.  

Based on the medical evidence above, the Board finds that the criteria for a rating in excess of 30 percent are not met for the period from October 9, 2007.  As noted, the Veteran's documented FEV-1 and FEV-1/FVC results during the appellate time period do not warrant a rating greater than 30 percent under the criteria for DC 6602.  The Board acknowledges the Veteran's arguments in his substantive appeal that he wanted to be seen at least monthly for his asthma, but that his treating physicians would not accommodate that request.  The Board appreciates the Veteran's argument, but finds that his medical providers' refusal to schedule monthly visits clearly demonstrates that his condition is not so severe as to meet the requirements for a higher rating for the period from October 9, 2007.  There is no evidence or contention that the Veteran's asthma required the use of systemic corticosteroids.  Indeed, the medical records have repeatedly documented stable asthma without the use of such medication.

The Board has also considered whether higher or separate DCs are applicable. In this regard, the Court of Appeals for Veterans Claims (Court) has held that rating by analogy is not permitted when, as in this case, there is a DC that is specifically labeled with the name of a particular condition.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  In any case, the Veteran's symptoms did not meet the criteria for a higher rating under the rating criteria of any of the other potentially applicable DCs.  38 C.F.R. § 4.97, DCs 6502-6604, 6817-6847 (2017).

In conclusion, the Board finds that the Veteran's disability picture regarding his bronchial asthma does not more nearly approximate a rating in excess of 30 percent for any period from October 9, 2007.  As such, the Board finds that the evidence does not show distinct time periods exhibiting symptoms warranting any staged ratings.  Consequently, the Board finds that the 30 percent disability rating assigned for the Veteran's bronchial asthma from October 9, 2007, appropriately reflects the clinically established impairment.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating greater than 30 percent from October 9, 2007, for bronchial asthma is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


